DETAILED ACTION
Claims 1-8, 10-16 and 18-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0093200 A1 to Mohapatra et al. in view of U.S Pub. No. 2019/0163271 A1 to Heubel and further in view of U.S. Pub. No. 2012/0244801 A1 to Lau et al. and further in view of U.S. Pub. No. 2019/0359258 A1 to Muenster et al.

As to claim 1, Mohapatra teaches a headgear (HMD device 100) operation system comprising: 
an accelerometer (Sensors 108) coupled to headgear and configured to detect an orientation of the headgear (“...The protective system 102 may comprise suitable logic, interfaces, and/or code that may be configured to determine a risk-level of a potential injury to the user from a component, such as the optical unit 122, of the HMD device 100, based on the sensor input from the plurality of sensors 108 and identification of a situational state in the proximity of the user. The protective system 102 may include the processor 114, the actuator 116, and the plurality of protective mechanisms 118...The processor 114 may be configured to identify a situational state of a user of the HMD device 100 within a proximity of the user, based on sensor input received from the plurality of sensors 108. The processor 114 may be configured to determine whether to deploy a protective mechanism of the plurality of protective mechanism 118 or not based on the identified situational state of the user of the HMD device 100 and the determined risk-level. In accordance with an embodiment, the processor 114 may execute a set of instructions stored in the memory 110. 204. Examples of the processor 114 may include, but are not limited to a microprocessor, a graphics processing unit (GPU), a Reduced Instruction Set Computing (RISC) processor, an Application-Specific Integrated Circuit (ASIC) processor, a Complex Instruction Set Computing (CISC) processor, and/or other special-purpose hardware processors or control circuitry...The plurality of sensors 108 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to. The plurality of sensors 108 may include a time-of-flight (ToF) camera, a gyroscope, a location sensor, an accelerometer, and a microphone. In some embodiments, other sensors may be integrated as a sensor hub in the HMD device 100. Other examples of the plurality of sensors 108 may include, but are not limited to, a proximity sensor, an image sensor, a temperature sensor, a humidity sensor, or a smell sensor... At 604, sensor input from the plurality of sensors 108 may be received. At 606, a situational state of a user of the HMD device within a proximity of the user, may be identified based on the received sensor input. The processor 114 may be configured to receive the sensor input from the plurality of sensors 108. An example of at least one sensor of the plurality of sensors 108 may be the ToF camera 210 (FIG. 2)...” paragraphs 0021/0022/0027/0049); 
an actuator (Actuator 116/Retract Mechanism 506) coupling an a feature of the headgear to a main body of the headgear, wherein the actuator is configured to extend the feature away from the main body of the headgear (“...In accordance with an embodiment, the plurality of protective mechanisms may include a retract mechanism. The protective system may be configured to control the actuator to retract the component of the HMD device by the retract mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. The component of the HMD device may correspond to an optical unit positioned to face at least one eye of the user...The processor 114 may be configured to control the actuator 116 to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to retract the component of the HMD device 100 by the retract mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to deploy the customized airbag to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level... The retract mechanism 506 may be mounted within the third housing 206. In accordance with an embodiment, the retract mechanism 506 may be a spring-like mechanism that is capable of retraction and extension of one or more components, such as the optical unit 122, of the HMD device 100 based on a retract mechanism deploy signal received from the processor 114. The processor 114 may be configured to control the actuator 116 to retract the one or more components, such as the optical unit 122, of the HMD device 100 using the retract mechanism 506 to mitigate a potential injury to a user from the one or more components, such as the optical unit 122, of the HMD device 100. In some embodiments, the retract mechanism 506 may be mounted within the first housing 202. In such embodiments, the third housing 206 may be retracted within the first housing 202. In accordance with an embodiment, the processor 114 may be configured to control the actuator 116 to extend the retracted component based on user input or based on the identified situational state and the determined risk-level as no risk...At 612, an actuator (e.g., the actuator 116) may be controlled to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. In accordance with an embodiment, the processor 114 may be configured to determine, whether to output a warning signal or control the actuator (e.g., the actuator 116) to deploy the selected protective mechanism, based on the computed distance between the moving object and the HMD device and the likelihood of the contact of the moving object with the HMD device 100...” paragraphs 0015/0035/0046/0053); and 
wherein the machine-readable instructions are configured to cause the processor to: 
receive an indication of the orientation of the headgear from the accelerometer (“...The protective system 102 may comprise suitable logic, interfaces, and/or code that may be configured to determine a risk-level of a potential injury to the user from a component, such as the optical unit 122, of the HMD device 100, based on the sensor input from the plurality of sensors 108 and identification of a situational state in the proximity of the user. The protective system 102 may include the processor 114, the actuator 116, and the plurality of protective mechanisms 118...The processor 114 may be configured to identify a situational state of a user of the HMD device 100 within a proximity of the user, based on sensor input received from the plurality of sensors 108. The processor 114 may be configured to determine whether to deploy a protective mechanism of the plurality of protective mechanism 118 or not based on the identified situational state of the user of the HMD device 100 and the determined risk-level. In accordance with an embodiment, the processor 114 may execute a set of instructions stored in the memory 110. 204. Examples of the processor 114 may include, but are not limited to a microprocessor, a graphics processing unit (GPU), a Reduced Instruction Set Computing (RISC) processor, an Application-Specific Integrated Circuit (ASIC) processor, a Complex Instruction Set Computing (CISC) processor, and/or other special-purpose hardware processors or control circuitry...The plurality of sensors 108 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to. The plurality of sensors 108 may include a time-of-flight (ToF) camera, a gyroscope, a location sensor, an accelerometer, and a microphone. In some embodiments, other sensors may be integrated as a sensor hub in the HMD device 100. Other examples of the plurality of sensors 108 may include, but are not limited to, a proximity sensor, an image sensor, a temperature sensor, a humidity sensor, or a smell sensor... At 604, sensor input from the plurality of sensors 108 may be received. At 606, a situational state of a user of the HMD device within a proximity of the user, may be identified based on the received sensor input. The processor 114 may be configured to receive the sensor input from the plurality of sensors 108. An example of at least one sensor of the plurality of sensors 108 may be the ToF camera 210 (FIG. 2)...” paragraphs 0021/0022/0027/0049); 
determine an instruction to send to the actuator based on the indication of the orientation of the headgear, wherein the instruction is configured to cause the actuator to extend the feature away from the main body of the headgear or retract the feature toward the main body of the headgear/send the instruction to the actuator (“...In accordance with an embodiment, the plurality of protective mechanisms may include a retract mechanism. The protective system may be configured to control the actuator to retract the component of the HMD device by the retract mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. The component of the HMD device may correspond to an optical unit positioned to face at least one eye of the user... The processor 114 may be configured to control the actuator 116 to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to retract the component of the HMD device 100 by the retract mechanism to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level. The processor 114 may be configured to control the actuator 116 to deploy the customized airbag to mitigate injury to the user from the component of the HMD device 100, based on the identified situational state and the determined risk-level... The retract mechanism 506 may be mounted within the third housing 206. In accordance with an embodiment, the retract mechanism 506 may be a spring-like mechanism that is capable of retraction and extension of one or more components, such as the optical unit 122, of the HMD device 100 based on a retract mechanism deploy signal received from the processor 114. The processor 114 may be configured to control the actuator 116 to retract the one or more components, such as the optical unit 122, of the HMD device 100 using the retract mechanism 506 to mitigate a potential injury to a user from the one or more components, such as the optical unit 122, of the HMD device 100. In some embodiments, the retract mechanism 506 may be mounted within the first housing 202. In such embodiments, the third housing 206 may be retracted within the first housing 202. In accordance with an embodiment, the processor 114 may be configured to control the actuator 116 to extend the retracted component based on user input or based on the identified situational state and the determined risk-level as no risk...At 612, an actuator (e.g., the actuator 116) may be controlled to deploy the selected protective mechanism to mitigate injury to the user from the component of the HMD device, based on the identified situational state and the determined risk-level. In accordance with an embodiment, the processor 114 may be configured to determine, whether to output a warning signal or control the actuator (e.g., the actuator 116) to deploy the selected protective mechanism, based on the computed distance between the moving object and the HMD device and the likelihood of the contact of the moving object with the HMD device 100...” paragraphs 0015/0035/0046/0053).  
Mohapatra does not explicitly teach a controller communicatively coupled to the accelerometer and the actuator, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions,
retract the feature toward the main body of the headgear, retract the feature of the headgear,
an accelerometer coupled to headgear and configured to detect a yaw, pitch, roll, or any combination thereof of the headgear, 
receive an indication of the yaw, pitch, roll, or any combination thereof of the headgear from the accelerometer and 
determine an instruction to send to the actuator based on the indication of the yaw, pitch, roll, or any combination thereof of the headgear.
Hubel teaches a controller communicatively coupled to the accelerometer and the actuator, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions (figures 1/4/5 Processors 112/480/580, Memories 114/481/581, Sensors 122/423/523, Actuators 118/431/520).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Mohapatra with the teaching of Hubel because the teaching of Hubel would improve the system of Mohapatra by providing a technique for seamlessly communicating between the devices.
Lau teaches retract the feature toward the main body of the headgear, retract the feature of the headgear (See figures 2A&2B) (“...Referring to FIG. 2, shown is a headset 200 according to another embodiment of the invention. The headset 200 comprises a body 210, an arm 220, a microphone 240, a speaker 230, a loud speaker 250, a detector (not shown), and a processor (not shown)...The arm 220 can telescopically extend away from the body 210 to an extended position (shown in FIG. 2A) where the microphone 240 is directed toward the user's mouth and retract toward the body 220 to a retracted position (shown in FIG. 2B). Similar to previously described embodiments, the detector detects the arm's position and provides an electrical sense signal to the processor. Any suitable detector known in the art may be used. For example, a Hall Effect sensor located at the body 210 may be used to detect a magnet located within the arm 220 when the arm 220 is fully retracted. The processor interprets the sense signal and operates the headset 200 in the appropriate mode of operation in response to the arm's position. Switching between headset and speakerphone mode occurs automatically when the user extends or retracts the arm 220 to and from a retracted and extended position...” paragraphs 0032/0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Mohapatra and Hubel with the teaching of Lau because the teaching of Hubel would improve the system of Mohapatra and Hubel by providing the benefit of actuators that retract its arms such that the surface of headgear is flat or smooth to a touch.
Muenster teaches an accelerometer coupled to headgear and configured to detect a yaw, pitch, roll, or any combination thereof of the headgear (a roll 124, a pitch 126, a yaw 128, or a combination thereof), receive an indication of the yaw, pitch, roll, or any combination thereof of the headgear from the accelerometer (e.g., accelerometer(s) and/or gyroscope(s))) and determine an instruction to send to the actuator (one or more actuators 114)based on the indication of the yaw, pitch, roll, or any combination thereof of the headgear (“...Headset 122 may be equipped, configured or otherwise provided with one or more components (e.g., accelerometer(s) and/or gyroscope(s)) capable of sensing movements and motions of headset 122 to sense and provide signal(s) indicative of a roll 124, a pitch 126, a yaw 128, or a combination thereof with respect to the position of headset 122 (and head of user 150). Upon receiving such signal(s) from headset 122, processor 128 may detect a change in the position and/or motion of headset 122, and may provide a camera adjustment signal to processor 115 to adjust, via the one or more actuators 114, a position of camera 112 (e.g., a roll, a pitch, a yaw, or a combination thereof) in response to the detection. Real-time audio, microphone(s) and/or button(s) may be provided in or on headset 122 to allow user 150 to initiate a pop-up of a rear-view video feed from camera 117 in a corner of a display of headset 122...In some embodiments, apparatus 200 may include a front-facing camera 220 and a rear-facing camera 225 each capable of capturing one or more streams of video images. Each of camera 220 and camera 225 may be communicatively coupled to processor 210 to provide video signals of one or more streams of video images captured by camera 220 and camera 225. In some embodiments, camera 220 may be mounted on a gimbal mount (e.g., gimbal mount 114) which allows 3D movement of camera 220. In some embodiments, apparatus 200 may also include one or more actuators 250(1)-250(N) that are capable of adjusting the position of camera 220 by turning, pivoting and/or rotating the gimbal mount on which camera 220 is mounted. That is, the one or more actuators 250(1)-250(N) may be communicatively coupled to processor 210 to receive signals from processor 210 to adjust the position and/or orientation of camera 220 accordingly...At 370, process 300 may involve processor 115 receiving a camera adjustment signal from the remote controller. Process 300 may proceed from 370 to 380...At 380, process 300 may involve processor 115 controlling one or more actuators 116 to adjust a position of camera 112 according to the camera adjustment signal. In some embodiments, in controlling the one or more actuators 116 to adjust the position of camera 112, process 300 may involve processor 115 adjusting a roll, a pitch, a yaw, or a combination thereof with respect to the position of camera 112...” paragraphs 0013/0020/0036/0037).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Mohapatra, Hubel and Lau with the teaching of Muenster because the teaching of Muenster would improve the system of Mohapatra, Hubel and Lau by providing three dimensions of movement when an object moves through a medium that allows for the direction and movement of the object.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/00019236 A1 to Schillings in view of U.S Pub. No. 2019/0163271 A1 to Heubel and further in view of U.S. Pub. No. 2012/0244801 A1 to Lau et al. and further in view of U.S. Pub. No. 2019/0359258 A1 to Muenster et al.

As to claim 1, Schillings teaches a headgear (Motion-Controlled Headset 102) operation system comprising: 
an accelerometer (Motion Sensor 108) coupled to headgear and configured to detect an orientation (Rotation 126) of the headgear (“...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 and visual 114 remain stationary relative to the eyes 120 despite the motion 110 of the user 104, thereby creating a disconnect). Such displacement 206 of the visual 114 is also achieved even though the content of the visual 114 has not yet been updated to reflect the motion 110...The example method 400 begins at 402 and comprises, using the motion sensor 108, detecting 404 a motion 110 of the headset 102. The example method 400 further comprises displacing 406 the physical position of the display 112, relative to a displacement 206 that, responsive to the motion 110 of the motion sensor 108, maintains a physical position of the visual 114 presented by the display 112 relative to a stationary reference point 208. The example method 400 further comprises, responsive to the visual generator 116 providing an updated visual 130 that reflects the motion 110 of the headset 102, applying 408 a displacement return 210 of the displacement 206 to the display 112 while presenting the updated visual 130. In this manner, the example method 400 of FIG. 4 causes the headset 102 to present the visual 114 in response to the motion 110 in accordance with the techniques presented herein, and so ends at 410....FIG. 6 is an illustration of an example scenario 600 featuring a variety of forms of motion 110 that a user 104 may initiate, and that may be detected by a motion sensor 108 of a headset 102. In this example scenario 600, the user 104 may initiate a movement of the head 106 along a pitch axis (e.g., rotating the head 106 forward and backward, such as nodding the head 106); a yaw axis (e.g., rotating the head 106 left and right); and a roll axis (e.g., tipping the head 106 left and right). The user 104 may also initiate various forms of translational motion, such as stretching up and down, as well as moving laterally forward, backward, left, and right. The headset 102 may detect any such motion of the head 106 or a subset thereof, and may respond accordingly with a displacement 206 of the display 112 to maintain a physical position of a visual 114 with respect to a stationary reference point 208. That is, the motion sensor 108 may detect the motion 110 as a motion type selected from a motion type set comprising a lateral translation; an axial translation; a sagittal translation; a lateral rotation; an axial rotation; and/or a sagittal rotation. Additionally, the visual displacer 202 may displace the physical position of the visual 114 according to the motion type of the motion detected by the motion sensor 108...” paragraphs 0031/0042/0049/0050); 
an actuator (Visual Displacers 202/ Rotary Actuators 802/806) coupling feature of the headgear to a main body of the headgear, wherein the actuator is configured to raise the feature away from the main body of the headgear (Displacement 206/Displacement Return 210) (“...FIG. 2 is an illustration of an example scenario 200 featuring a headset 102 that presents a visual 114 to a user 104 with a physical displacement of the visual 114 counter to motion 110 of the user 104 in accordance with the techniques presented herein. In this example scenario 200, the headset 102 features a display 112 within a headset interior 118 that is operatively coupled with a visual displacer 202 that is capable of displacing the physical position of the visual 114 presented by the display 112. As one example, the visual displacer 202 may comprise a set of actuators that, when engaged, move the display 112 in various directions, such as translation and/or rotation along X/Y/Z axes. The visual displacer 202 is controlled by a visual controller 204 based upon a motion sensor 108 that senses a motion 110 of the headset 102...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 and visual 114 remain stationary relative to the eyes 120 despite the motion 110 of the user 104, thereby creating a disconnect). Such displacement 206 of the visual 114 is also achieved even though the content of the visual 114 has not yet been updated to reflect the motion 110...As further illustrated in the example scenario 200 of FIG. 2, at a second time point 214 after the first time point 212, a visual generator 116 may provide an updated visual 130, rendered from a perspective where the content reflects the motion 110 of the user 104. The visual controller 204 may identify a displacement return 210 that returns the visual 114 to an initial position within the interior 118 of the headset 102 (e.g., if the visual 114 was initially presented from a center position, the displacement return 210 may be identified as a displacement that repositions the visual 114 to the center position). The visual controller 204 engages the visual displacer 202 to displace the visual 114 according to the displacement return 210, synchronous with the display 112 presenting the updated visual 130. That is, the perspective shift induced by the motion 110 of the head 106 of the user 104 is first achieved by the displacement 206; but following a delay 132 in which the visual generator 116 has completed the rendering of the updated visual 130, the perspective shift may now be integrated with the content of the visual 114, and the displacement return 210 may negate the initial displacement 206 of the visual 114. In this manner, the visual displacer 202 and the visual controller 204 coordinate to achieve a displacement 206 of the visual 114 of the display 112 in order to maintain, temporarily, the physical position of the visual 114 relative to a stationary reference point 208, and therefore reduce the perception of lag and the potential effects of motion sickness and vertigo, in accordance with the techniques presented herein...As a third variation of this second aspect, the application of the displacement 206 to the visual 114 may be achieved by many types of visual displacers 202. FIG. 8 presents an illustration of two such examples. As a first example 800, the display 112 may be mounted within a headset interior 118 using a set of actuators. A first set of linear actuators 802 may be connected to a set of lead screw 804 that linearly displace the display 112, such as pushing the display 112 to the left or to the right, in order to move the visual 114 to the left and/or right. A rotary actuator 806 may be applied to rotate the display 112 along an axis, such as a Y-axis rotation responsive to a roll rotation of the head 106 and headset 102. An extensive set of such actuators may achieve various kinds of displacement 206 of the display 112, and hence the visual 114. Multiple actuators may be used together, e.g., in a gimbal system that enables isolated and/or concurrent rotation of the display 112 around multiple axes. Some examples of actuators may include, e.g., a voice coil actuator; a stepper motor (which may also verify the physical position of the display 112 and the displacement 206 thereof); and/or a solenoid...A fourth aspect that may vary among implementations of the techniques presented herein involve a displacement return 210 of the displacement 206 of the visual 114. With some of the techniques presented herein, the displacement 206 of the visual 114 is only achievable over a limited range (e.g., the actuators and digital micromirror presented in the examples of FIG. 8 have a limited range of movement), and displacement 206 along a particular axis may reach the limit of the range of the displacement 206 and preclude further displacement 206. Moreover, because the displacement 206 is provided to maintain the position of the visual 114 only until the visual generator 116 updates the visual 114 to reflect the motion 110 of the user 104, maintaining the displacement 206 once the updated visual 130 has been provided may cause a deleterious effect of doubling the displacement 206 of the visual 114, thereby causing the visual 114 to move in the direction opposite the stationary reference point 208. For example, a clockwise rotation 2126 of the user's head by three degrees may be offset by displacing the display 112 by three degrees counterclockwise, thereby causing the visual 114 to maintain a physical position relative to the stationary reference point 208. However, the updated visual 130 also reflects a three-degree counterclockwise rotation of the content of the visual 114, such that applying both the updated visual 130 and the displacement 206 of the visual 114 results in the content appearing rotated not only six degrees counterclockwise with respect to the user's line of sight 122, but an anomalous rotation of three degrees counterclockwise with respect to the stationary reference point 208. Accordingly, a displacement return 210 may be applied to reverse the displacement 206 of the visual 114 as the updated visual 130 is presented...” paragraphs 0030-0032/0058/0067); and 
wherein the machine-readable instructions are configured to cause the processor to: 
receive an indication of the orientation of the headgear from the accelerometer (“...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 and visual 114 remain stationary relative to the eyes 120 despite the motion 110 of the user 104, thereby creating a disconnect). Such displacement 206 of the visual 114 is also achieved even though the content of the visual 114 has not yet been updated to reflect the motion 110...The example method 400 begins at 402 and comprises, using the motion sensor 108, detecting 404 a motion 110 of the headset 102. The example method 400 further comprises displacing 406 the physical position of the display 112, relative to a displacement 206 that, responsive to the motion 110 of the motion sensor 108, maintains a physical position of the visual 114 presented by the display 112 relative to a stationary reference point 208. The example method 400 further comprises, responsive to the visual generator 116 providing an updated visual 130 that reflects the motion 110 of the headset 102, applying 408 a displacement return 210 of the displacement 206 to the display 112 while presenting the updated visual 130. In this manner, the example method 400 of FIG. 4 causes the headset 102 to present the visual 114 in response to the motion 110 in accordance with the techniques presented herein, and so ends at 410....FIG. 6 is an illustration of an example scenario 600 featuring a variety of forms of motion 110 that a user 104 may initiate, and that may be detected by a motion sensor 108 of a headset 102. In this example scenario 600, the user 104 may initiate a movement of the head 106 along a pitch axis (e.g., rotating the head 106 forward and backward, such as nodding the head 106); a yaw axis (e.g., rotating the head 106 left and right); and a roll axis (e.g., tipping the head 106 left and right). The user 104 may also initiate various forms of translational motion, such as stretching up and down, as well as moving laterally forward, backward, left, and right. The headset 102 may detect any such motion of the head 106 or a subset thereof, and may respond accordingly with a displacement 206 of the display 112 to maintain a physical position of a visual 114 with respect to a stationary reference point 208. That is, the motion sensor 108 may detect the motion 110 as a motion type selected from a motion type set comprising a lateral translation; an axial translation; a sagittal translation; a lateral rotation; an axial rotation; and/or a sagittal rotation. Additionally, the visual displacer 202 may displace the physical position of the visual 114 according to the motion type of the motion detected by the motion sensor 108...” paragraphs 0031/0042/0049/0050); 
determine an instruction to send to the actuator based on the indication of the orientation of the headgear, wherein the instruction is configured to cause the actuator to raise the feature away from the main body of the headgear or retract the feature toward the main body of the headgear/send the instruction to the actuator (“...FIG. 2 is an illustration of an example scenario 200 featuring a headset 102 that presents a visual 114 to a user 104 with a physical displacement of the visual 114 counter to motion 110 of the user 104 in accordance with the techniques presented herein. In this example scenario 200, the headset 102 features a display 112 within a headset interior 118 that is operatively coupled with a visual displacer 202 that is capable of displacing the physical position of the visual 114 presented by the display 112. As one example, the visual displacer 202 may comprise a set of actuators that, when engaged, move the display 112 in various directions, such as translation and/or rotation along X/Y/Z axes. The visual displacer 202 is controlled by a visual controller 204 based upon a motion sensor 108 that senses a motion 110 of the headset 102...At a first time 212, the user 104 initiates a rotation 126 of the head 106. The motion 110 is detected by the motion sensor 108, and the visual controller 204 identifies a displacement 206, opposite the motion 126, that causes the visual 114 to maintain a physical position relative to a stationary reference point 208. For example, a five-degree clockwise rotation of the head 106 may be offset by a five-degree counterclockwise rotation of the display 112, relative to a center axis. The visual controller 204 engages the visual displacer 202, and the visual displacer 202 displaces the visual 114 according to the displacement 206 (e.g., rotating the display 112 five degrees within the headset 102) to maintain the physical position of the visual 114 relative to the stationary reference point 208. As a result, even though the head 106 of the user 104 has rotated clockwise, the offsetting counterclockwise rotation of the display 112 causes the content of the visual 114 to move relative to the line of sight 122 of the user 104 within the interior 118 of the headset 102, such that the content of the visual 114 moves relative to the eyes 120 of the user 104 in a manner that is consistent with the motion 110 of the user 104 (and in contrast with the example scenario 100 of FIG. 1, where the display 112 and visual 114 remain stationary relative to the eyes 120 despite the motion 110 of the user 104, thereby creating a disconnect). Such displacement 206 of the visual 114 is also achieved even though the content of the visual 114 has not yet been updated to reflect the motion 110...As further illustrated in the example scenario 200 of FIG. 2, at a second time point 214 after the first time point 212, a visual generator 116 may provide an updated visual 130, rendered from a perspective where the content reflects the motion 110 of the user 104. The visual controller 204 may identify a displacement return 210 that returns the visual 114 to an initial position within the interior 118 of the headset 102 (e.g., if the visual 114 was initially presented from a center position, the displacement return 210 may be identified as a displacement that repositions the visual 114 to the center position). The visual controller 204 engages the visual displacer 202 to displace the visual 114 according to the displacement return 210, synchronous with the display 112 presenting the updated visual 130. That is, the perspective shift induced by the motion 110 of the head 106 of the user 104 is first achieved by the displacement 206; but following a delay 132 in which the visual generator 116 has completed the rendering of the updated visual 130, the perspective shift may now be integrated with the content of the visual 114, and the displacement return 210 may negate the initial displacement 206 of the visual 114. In this manner, the visual displacer 202 and the visual controller 204 coordinate to achieve a displacement 206 of the visual 114 of the display 112 in order to maintain, temporarily, the physical position of the visual 114 relative to a stationary reference point 208, and therefore reduce the perception of lag and the potential effects of motion sickness and vertigo, in accordance with the techniques presented herein...As a third variation of this second aspect, the application of the displacement 206 to the visual 114 may be achieved by many types of visual displacers 202. FIG. 8 presents an illustration of two such examples. As a first example 800, the display 112 may be mounted within a headset interior 118 using a set of actuators. A first set of linear actuators 802 may be connected to a set of lead screw 804 that linearly displace the display 112, such as pushing the display 112 to the left or to the right, in order to move the visual 114 to the left and/or right. A rotary actuator 806 may be applied to rotate the display 112 along an axis, such as a Y-axis rotation responsive to a roll rotation of the head 106 and headset 102. An extensive set of such actuators may achieve various kinds of displacement 206 of the display 112, and hence the visual 114. Multiple actuators may be used together, e.g., in a gimbal system that enables isolated and/or concurrent rotation of the display 112 around multiple axes. Some examples of actuators may include, e.g., a voice coil actuator; a stepper motor (which may also verify the physical position of the display 112 and the displacement 206 thereof); and/or a solenoid...A fourth aspect that may vary among implementations of the techniques presented herein involve a displacement return 210 of the displacement 206 of the visual 114. With some of the techniques presented herein, the displacement 206 of the visual 114 is only achievable over a limited range (e.g., the actuators and digital micromirror presented in the examples of FIG. 8 have a limited range of movement), and displacement 206 along a particular axis may reach the limit of the range of the displacement 206 and preclude further displacement 206. Moreover, because the displacement 206 is provided to maintain the position of the visual 114 only until the visual generator 116 updates the visual 114 to reflect the motion 110 of the user 104, maintaining the displacement 206 once the updated visual 130 has been provided may cause a deleterious effect of doubling the displacement 206 of the visual 114, thereby causing the visual 114 to move in the direction opposite the stationary reference point 208. For example, a clockwise rotation 2126 of the user's head by three degrees may be offset by displacing the display 112 by three degrees counterclockwise, thereby causing the visual 114 to maintain a physical position relative to the stationary reference point 208. However, the updated visual 130 also reflects a three-degree counterclockwise rotation of the content of the visual 114, such that applying both the updated visual 130 and the displacement 206 of the visual 114 results in the content appearing rotated not only six degrees counterclockwise with respect to the user's line of sight 122, but an anomalous rotation of three degrees counterclockwise with respect to the stationary reference point 208. Accordingly, a displacement return 210 may be applied to reverse the displacement 206 of the visual 114 as the updated visual 130 is presented...” paragraphs 0030-0032/0058/0067).  
Schillings is silent with reference to a controller communicatively coupled to the accelerometer and the actuator, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions and 
flatten the feature toward the main body of the headgear, flatten the feature along the surface of the headgear.
Hubel teaches a controller communicatively coupled to the accelerometer and the actuator, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions (figures 1/4/5 Processors 112/480/580, Memories 114/481/581, Sensors 122/423/523, Actuators 118/431/520).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schillings with the teaching of Hubel because the teaching of Hubel would improve the system of Schillings by providing a technique for seamlessly communicating between the devices.
Lau teaches flatten the feature toward the main body of the headgear, flatten the feature along the surface of the headgear (See figures 2A&2B) (“...Referring to FIG. 2, shown is a headset 200 according to another embodiment of the invention. The headset 200 comprises a body 210, an arm 220, a microphone 240, a speaker 230, a loud speaker 250, a detector (not shown), and a processor (not shown)...The arm 220 can telescopically extend away from the body 210 to an extended position (shown in FIG. 2A) where the microphone 240 is directed toward the user's mouth and retract toward the body 220 to a retracted position (shown in FIG. 2B). Similar to previously described embodiments, the detector detects the arm's position and provides an electrical sense signal to the processor. Any suitable detector known in the art may be used. For example, a Hall Effect sensor located at the body 210 may be used to detect a magnet located within the arm 220 when the arm 220 is fully retracted. The processor interprets the sense signal and operates the headset 200 in the appropriate mode of operation in response to the arm's position. Switching between headset and speakerphone mode occurs automatically when the user extends or retracts the arm 220 to and from a retracted and extended position...” paragraphs 0032/0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schillings and Hubel with the teaching of Lau because the teaching of Lau would improve the system of Schillings and Hubel by providing the benefit of actuators that retract its arms such that the surface of headgear is flat or smooth to a touch.
Muenster teaches an accelerometer coupled to headgear and configured to detect a yaw, pitch, roll, or any combination thereof of the headgear (a roll 124, a pitch 126, a yaw 128, or a combination thereof), receive an indication of the yaw, pitch, roll, or any combination thereof of the headgear from the accelerometer (e.g., accelerometer(s) and/or gyroscope(s))) and determine an instruction to send to the actuator (one or more actuators 114)based on the indication of the yaw, pitch, roll, or any combination thereof of the headgear (“...Headset 122 may be equipped, configured or otherwise provided with one or more components (e.g., accelerometer(s) and/or gyroscope(s)) capable of sensing movements and motions of headset 122 to sense and provide signal(s) indicative of a roll 124, a pitch 126, a yaw 128, or a combination thereof with respect to the position of headset 122 (and head of user 150). Upon receiving such signal(s) from headset 122, processor 128 may detect a change in the position and/or motion of headset 122, and may provide a camera adjustment signal to processor 115 to adjust, via the one or more actuators 114, a position of camera 112 (e.g., a roll, a pitch, a yaw, or a combination thereof) in response to the detection. Real-time audio, microphone(s) and/or button(s) may be provided in or on headset 122 to allow user 150 to initiate a pop-up of a rear-view video feed from camera 117 in a corner of a display of headset 122...In some embodiments, apparatus 200 may include a front-facing camera 220 and a rear-facing camera 225 each capable of capturing one or more streams of video images. Each of camera 220 and camera 225 may be communicatively coupled to processor 210 to provide video signals of one or more streams of video images captured by camera 220 and camera 225. In some embodiments, camera 220 may be mounted on a gimbal mount (e.g., gimbal mount 114) which allows 3D movement of camera 220. In some embodiments, apparatus 200 may also include one or more actuators 250(1)-250(N) that are capable of adjusting the position of camera 220 by turning, pivoting and/or rotating the gimbal mount on which camera 220 is mounted. That is, the one or more actuators 250(1)-250(N) may be communicatively coupled to processor 210 to receive signals from processor 210 to adjust the position and/or orientation of camera 220 accordingly...At 370, process 300 may involve processor 115 receiving a camera adjustment signal from the remote controller. Process 300 may proceed from 370 to 380...At 380, process 300 may involve processor 115 controlling one or more actuators 116 to adjust a position of camera 112 according to the camera adjustment signal. In some embodiments, in controlling the one or more actuators 116 to adjust the position of camera 112, process 300 may involve processor 115 adjusting a roll, a pitch, a yaw, or a combination thereof with respect to the position of camera 112...” paragraphs 0013/0020/0036/0037).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schillings, Hubel and Lau with the teaching of Muenster because the teaching of Muenster would improve the system of Schillings, Hubel and Lau by providing three dimensions of movement when an object moves through a medium that allows for the direction and movement of the object.

As to claim 5, Schillings teaches the headgear operation system of claim 1, wherein the memory is configured to store a table (a lookup table) that maps the indication of the orientation of the headgear to the instruction to send to the actuator, and wherein the machine-readable instructions that are configured to cause the processor to determine the instruction to send to the actuator comprise querying the table and receiving the instruction from the table (“...As a first variation of this second aspect, the visual controller 204 may calculate the displacement 206, based upon the motion 110 reported by the motion sensor 108, many ways. As a first such example, the visual controller 204 may comprise an arithmetic unit, such as a processor, may calculate the displacement 206 based upon the motion 110 reported by the motion sensor 108 (e.g., comparing the motion 110 with the stationary reference point 208 and determining a displacement 206 that causes the visual 114 to maintain a physical position with respect to the stationary reference point 208). As a second such example, the visual controller 204 may comprise a lookup table that maps a set of coordinates identifying a motion 110 of the headset 102 to a displacement 206 to be applied to the visual 114. As a third such example, the visual controller 204 may comprise an amplifier, such as a set of transistors, operational amplifiers, and/or programmable logic devices (PLDs), which translate data received from the motion sensor 108 into a corresponding displacement 206...” paragraph 0056).
Also see the rejection of claim 1 above.

As to claim 6, Schillings teaches the headgear operation system of claim 1, wherein the headgear comprises a helmet (“...As a first variation of this first aspect, the techniques presented herein may be utilized with a variety of headsets 102, such as a helmet worn on the head 106; a pair of eyewear; a contact lens with an integrated display; and/or a projector that projects an image into an eye 120 of the user 104. Additionally, the headset 102 may interface with many types of visual generators 116, such as workstations, laptop and palmtop computers, mobile phones, tablets, game consoles, media players, appliances, wearable devices, and vehicle control systems. Alternatively, the devices noted above may be provided by different sources, such as a first company that designs and provides the headset 102 (e.g., a hardware manufacturer) and a second company that designs and provides a graphics engine that renders visuals 114 for presentation by the headset 102...A third aspect that may vary among implementations of the techniques presented herein involves the perception by the user 104 of the displacement 206 of the visual 114. For example, if the displacement 206 of the visual 114 is achieved by moving the display 112, the displacement 206 may be perceived by the user due to the movement of the edges of the display relative to the headset 102. In some cases (particularly if the headset 102 is enclosed, such as a helmet), a significant contrast boundary may exist between the brightly-lit display 112 and the interior 118 of the headset 102, and even as the physical position of the visual 114 remains constant, the relative motion of the edge of the display 112 relative to the eyes 120 of the user 104 and the interior of the headset 118 may be noticeable in the user's peripheral vision, and possibly distracting to the user 104...” paragraphs 0047/0062).  

Claims 2-4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/00019236 A1 to Schillings in view of U.S Pub. No. 2019/0163271 A1 to Heubel and further in view of U.S. Pub. No. 2012/0244801 A1 to Lau et al. and further in view of U.S. Pub. No. 2019/0359258 A1 to Muenster et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2019/0043448 A1 to Thakur et al.

As to claim 2, Schillings as modified by Hubel, Lau and Muenster teaches the headgear operation system of claim 1, however it is silent with reference to a wireless receiver configured to receive a signal from a wireless transmitter of a second headgear.  
Thakur teaches a wireless receiver configured to receive a signal from a wireless transmitter of a second headgear (“...In the illustrated example, the second HMD 106 is substantially the same as the first HMD 104. In particular, the second HMD 106 is part of a second headset 114 that includes a second headband 116 for holding the second HMD 106, one or more sensor(s) 118 for tracking position and/or movement of the second HMD 106, and a second wireless transceiver 119 to communicate with the computer wireless transceiver 113. While in the illustrated example the first and second HMDs 104, 106 communicate wirelessly with the computer 102, in other examples the first and/or second HMDs 104, 106 may be communicatively coupled to the computer 102 via one or more cables or wires...” paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schillings, Hubel, Lau and Muenster with the teaching of Thakur because the teaching of Thakur would improve the system of Schillings, Hubel, Lau and Muenster by providing a device for both transmit and receive information through a transmission medium.

As to claim 3, see the rejection of claim 1 above.
  
  As to claim 4, Schillings as modified by Hubel, Lau and Muenster teaches the headgear operation system of claim 2, however it is silent with reference to a second wireless transmitter, wherein the machine-readable instructions are configured to cause the processor to send a second signal to a second wireless receiver of the second headgear in response to receiving the signal at the wireless receiver.  
Thakur teaches a second wireless transmitter, wherein the machine-readable instructions are configured to cause the processor to send a second signal to a second wireless receiver of the second headgear in response to receiving the signal at the wireless receiver (“...In the illustrated example, the second HMD 106 is substantially the same as the first HMD 104. In particular, the second HMD 106 is part of a second headset 114 that includes a second headband 116 for holding the second HMD 106, one or more sensor(s) 118 for tracking position and/or movement of the second HMD 106, and a second wireless transceiver 119 to communicate with the computer wireless transceiver 113. While in the illustrated example the first and second HMDs 104, 106 communicate wirelessly with the computer 102, in other examples the first and/or second HMDs 104, 106 may be communicatively coupled to the computer 102 via one or more cables or wires...” paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schillings, Hubel, Lau and Muenster with the teaching of Thakur because the teaching of Thakur would improve the system of Schillings, Hubel, Lau and Muenster by providing a device for both transmit and receive information through a transmission medium.

As to claim 22, Schillings as modified by Hubel, Lau and Muenster teaches the headgear operation system of claim 1, however it is silent with reference to comprising a wireless receiver configured to receive a signal from a wireless transmitter of a second headgear operation system, wherein the signal comprises identification information of the second headgear operation system, and wherein the instruction is based on the identification information.
Thakur teaches comprising a wireless receiver configured to receive a signal from a wireless transmitter of a second headgear operation system, wherein the signal comprises identification information of the second headgear operation system, and wherein the instruction is based on the identification information (“...In the illustrated example, the second HMD 106 is substantially the same as the first HMD 104. In particular, the second HMD 106 is part of a second headset 114 that includes a second headband 116 for holding the second HMD 106, one or more sensor(s) 118 for tracking position and/or movement of the second HMD 106, and a second wireless transceiver 119 to communicate with the computer wireless transceiver 113. While in the illustrated example the first and second HMDs 104, 106 communicate wirelessly with the computer 102, in other examples the first and/or second HMDs 104, 106 may be communicatively coupled to the computer 102 via one or more cables or wires...In the illustrated example, the display engine 126 includes a first compositor 136 for the first HMD 104 and a second compositor 138 for the second HMD 106. The first and second compositors 136, 138 provide off-screen buffering and/or perform additional processing for the frames, such as applying 2D and 3D animated effects such as blending, fading, scaling, etc. The first compositor 136 retrieves the frames, in sequence, from the first buffer 132 for the first HMD 104, performs one or more composition or processing tasks, and transmits the frames to the first HMD 104 (e.g., via the computer wireless transceiver 113, via one or more cables, etc.). Similarly, the second compositor 136 retrieves the frames, in sequence, from the second buffer 134 for the second HMD 106, performs one or more composition or processing tasks, and transmits the frames, via the computer wireless transceiver 113, to the second HMD 106...” paragraphs 0020/0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Schillings, Hubel, Lau and Muenster with the teaching of Thakur because the teaching of Thakur would improve the system of Schillings, Hubel, Lau and Muenster by providing a device for both transmit and receive information through a transmission medium.

Claims 7, 9, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0243448 A1 to Miller et al. in view of U.S. Pub. No. 2019/0163271 A1 to Heubel and further in view of U.S. Pub. No. 2019/0278090 A1 to Yehezkel et al. and further in view of U.S. Pub. No. 2017/0262054 A1 to Lanman et al.

As to claim 7, Miller teaches a headgear operation system comprising: 
an accelerometer (accelerometers) coupled to a headgear and configured to detect an orientation of the headgear (“...The wearable system 400 can also include an inward-facing imaging system 466 (e.g., a digital camera), which observes the movements of the user, such as the eye movements and the facial movements. The inward-facing imaging system 466 may be used to capture images of the eye 410 to determine the size and/or orientation of the pupil of the eye 304. The inward-facing imaging system 466 can be used to obtain images for use in determining the direction the user is looking (e.g., eye pose) or for biometric identification of the user (e.g., via iris identification). In some embodiments, at least one camera may be utilized for each eye, to separately determine the pupil size or eye pose of each eye independently, thereby allowing the presentation of image information to each eye to be dynamically tailored to that eye. In some other embodiments, the pupil diameter or orientation of only a single eye 410 (e.g., using only a single camera per pair of eyes) is determined and assumed to be similar for both eyes of the user. The images obtained by the inward-facing imaging system 466 may be analyzed to determine the user's eye pose or mood, which can be used by the wearable system 400 to decide which audio or visual content should be presented to the user. The wearable system 400 may also determine head pose (e.g., head position or head orientation) using sensors such as IMUs, accelerometers, gyroscopes, etc...” paragraph 0552); 
a plurality of electronic displays coupled to the headgear (first and second display elements), wherein the plurality of electronic displays is configured to display eyes (“...The display system of any of the Examples above, wherein said head-mounted display comprises a first display element configured to project light having the first amount of divergence and a second display element configured to project light having the second amount of divergence... The display system of any of the Examples above, wherein said display is configured to project light into said user's eye to display virtual image content in a blended display mode in which the display is configured to project light associated with a plurality of sequential frames using both of the first and second display elements for each of the frames...The display system of any of the Examples above, wherein said display is configured to project light into said user's eye to display virtual image content in a blended display mode in which the display is configured to project light associated with a plurality of sequential frames using both of the first and second display elements for each of the frames and wherein, in the blended display mode, the display is configured to project light, using the first and second display elements, that is perceived by a user as having a given amount of divergence that is between the first and second amounts of divergence...The display system of any of the Examples above, wherein said display is configured to project light into said user's eye to display virtual image content in a multi-focus display mode in which the display is configured to project light associated with a plurality of sequential frames using both of the first and second display elements for each of the frames, wherein, in the multi-focus display mode, the display is configured to project light associated with first virtual image content at a third amount of divergence and to project light associated with second virtual image content at a fourth amount of divergence, and wherein the third amount of divergence is different from the fourth amount of divergence...” paragraphs 0170/0172-0124); and 
wherein the machine-readable instructions are configured to cause the processor to:
receive an indication of the orientation of the headgear from the accelerometer (“...The wearable system 400 can also include an inward-facing imaging system 466 (e.g., a digital camera), which observes the movements of the user, such as the eye movements and the facial movements. The inward-facing imaging system 466 may be used to capture images of the eye 410 to determine the size and/or orientation of the pupil of the eye 304. The inward-facing imaging system 466 can be used to obtain images for use in determining the direction the user is looking (e.g., eye pose) or for biometric identification of the user (e.g., via iris identification). In some embodiments, at least one camera may be utilized for each eye, to separately determine the pupil size or eye pose of each eye independently, thereby allowing the presentation of image information to each eye to be dynamically tailored to that eye. In some other embodiments, the pupil diameter or orientation of only a single eye 410 (e.g., using only a single camera per pair of eyes) is determined and assumed to be similar for both eyes of the user. The images obtained by the inward-facing imaging system 466 may be analyzed to determine the user's eye pose or mood, which can be used by the wearable system 400 to decide which audio or visual content should be presented to the user. The wearable system 400 may also determine head pose (e.g., head position or head orientation) using sensors such as IMUs, accelerometers, gyroscopes, etc...” paragraph 0552); 
determine an instruction to send to the plurality of electronic displays that causes the plurality of electronic displays to adjust display of the eyes based on the indication of the orientation of the headgear (“...The method of any of the Examples above, further comprising:..with processing electronics in communication with the one or more cameras, determining a measure of change with time of the determined position of the center of perspective of said user's eye; and...with the processing electronics, if it is determined that the measure of change with time exceeds a first threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of rotation of said eye...The method of any of the Examples above, further comprising:..with the processing electronics, if it is determined that the measure of change with time is below a second threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of perspective of said eye, and wherein the first threshold is indicative of a higher level change with time in the determined position of the center of perspective of said user's eye than the second threshold...Eye tracking module 614 may receive images from eye tracking camera(s) 324 and may analyze the images to extract various pieces of information. As examples, the eye tracking module 614 may detect the user's eye poses, a three-dimensional position of the user's eye relative to the eye tracking camera 324 (and to the head-mounted unit 602), the direction one or both of the user's eyes 610 are focused on, the user's vergence depth (e.g., the depth from the user at which the user is focusing on), the positions of the user's pupils, the positions of the user's cornea and cornea sphere, the center of rotation of each of the user's eyes, and the center of perspective of each of the user's eyes. The eye tracking module 614 may extract such information using techniques described below in connection with FIGS. 7-11. As shown in FIG. 6, eye tracking module 614 may be a software module implemented using a CPU 612 in a head-mounted unit 602...Data from eye tracking module 614 may be provided to other components in the wearable system. As example, such data may be transmitted to components in a non-head-mounted unit 604 such as CPU 616 including software modules for a light-field render controller 618 and a registration observer 620...Render controller 618 may use information from eye tracking module 614 to adjust images displayed to the user by render engine 622 (e.g., a render engine that may be a software module in GPU 620 and that may provide images to display 220). As an example, the render controller 618 may adjust images displayed to the user based on the user's center of rotation or center of perspective. In particular, the render controller 618 may use information on the user's center of perspective to simulate a render camera (e.g., to simulate collecting images from the user's perspective) and may adjust images displayed to the user based on the simulated render camera...” paragraphs 0271-0274/0562-0564); and 
send the instruction to the plurality of electronic displays (“...The method of any of the Examples above, further comprising:..with processing electronics in communication with the one or more cameras, determining a measure of change with time of the determined position of the center of perspective of said user's eye; and...with the processing electronics, if it is determined that the measure of change with time exceeds a first threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of rotation of said eye...The method of any of the Examples above, further comprising:..ith the processing electronics, if it is determined that the measure of change with time is below a second threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of perspective of said eye, and wherein the first threshold is indicative of a higher level change with time in the determined position of the center of perspective of said user's eye than the second threshold...Render controller 618 may use information from eye tracking module 614 to adjust images displayed to the user by render engine 622 (e.g., a render engine that may be a software module in GPU 620 and that may provide images to display 220). As an example, the render controller 618 may adjust images displayed to the user based on the user's center of rotation or center of perspective. In particular, the render controller 618 may use information on the user's center of perspective to simulate a render camera (e.g., to simulate collecting images from the user's perspective) and may adjust images displayed to the user based on the simulated render camera...” paragraphs 0271-0274/0564).  
	Miller does not explicitly teach a controller communicatively coupled to the accelerometer and the plurality of electronic displays, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions,
a plurality of electronic displays coupled to the headgear and directed outward from the headgear, and 
electronic display to cause the eyes to look in a direction, wink, open, or close based on the indication of the orientation of the headgear
Hubel teaches a controller communicatively coupled to the accelerometer and the plurality of electronic displays, wherein the controller comprises a processor and a memory, wherein the memory is configured to store machine-readable instructions(figures 1/4/5 Processors 112/480/580, Memories 114/481/581, Sensors 122/423/523, Actuators 118/431/520).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Miller with the teaching of Hubel because the teaching of Hubel would improve the system of Miller by providing a technique for seamlessly communicating between the devices.
Yehezkel teaches a plurality of electronic displays (First Display Screen 72/Second Display Screen 72', see figures 8/9A/B) coupled to the headgear and directed outward from the headgear (“...An embodiment of a monocular headset 68 according to an embodiment of the teachings herein is schematically depicted in FIG. 8A in perspective view and in FIG. 8B in schematic top cross section. Headset 68 includes a headset body 70, a single display screen 72 mounted on headset body 70 so that when headset body 70 is worn on the head of a human, display screen 72 is positioned so that a display surface 74 of display screen 72 fills substantially the entire visual field of a right eye of the human and is not visible to the left eye of the human. Functionally associated with display screen 72 through cable 74 is digital processor 76 that includes a video input port (not depicted). Digital processor 74 is configured to accept a video stream via the video input port and to implement any suitable method as described herein such as displaying a created display image using display screen 72. Headset 68 further comprises an eye-tracker 78 to determine the gaze direction of a right eye when the headset is worn and to provide the determined gaze direction to processor 74 through cable 74. Headset 68 further comprises a digital video camera 80 with a video outlet port (not depicted) that is functionally associated with the video input port of digital processor 76 through cable 74. Video camera 80 is positioned before display screen 72 and is configured to acquire video images from in front of a wearer and to output a digital video stream corresponding to the acquired video images via the video outlet port through cable 74 to digital processor 76...An embodiment of a binocular headset 82 according to an embodiment of the teachings herein is schematically depicted in FIG. 9A in perspective view and in FIG. 9B in schematic top cross section. Headset 82 is similar to headset 68 discussed with reference to FIG. 8 and includes many of the same components. Additionally, headset 82 includes a second display screen 72' mounted on headset body 70 so that when headset body 70 is worn on the head of a human, second display screen 72' is positioned so that a display surface 74' of second display screen 72' fills substantially the entire visual field of a left eye of the human and is not visible to the right eye of the human. Second display screen 72' is functionally associated with digital processor 76 through cable 74. Headset 82 further comprises a second eye-tracker 78' to determine the gaze direction of a left eye when headset 82 is worn and to provide the determined gaze direction to processor 76. Headset 82 further comprises a second digital video camera 80' with a video outlet port (not depicted) that is functionally associated with the video input port of digital processor 76 through cable 74, Video camera 80' is positioned before display screen 72' and is configured to acquire video images from in front of a wearer and to output a digital video stream corresponding to the acquired video images via the video outlet port through cable 74 to digital processor 76. The relative positions of video cameras 80 and 80' are such that, all other things being equal, an image acquired by video camera 80 and an image simultaneously acquired by video camera 80' constitute a binocular pair of images....” paragraphs 0212/0222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Miller and Hubel with the teaching of Yehezkel because the teaching of Yehezkel would improve the system of Miller and Hubel by providing a dedicated displays for each eye.
Lanman teaches electronic display to cause the eyes to look in a direction, wink, open, or close based on the indication of the orientation of the headgear (“...FIG. 6 shows diagram of virtual reality headset 600 that includes eye tracking module 602, in accordance with at least one embodiment. In this example, VR headset 600 is similar to a VR headset 200 including an eye tracking module 602. Accordingly, in this embodiment, the vergence depth is determined based on where in the virtual scene a user is looking as determined by an eye tracking system controlled by the eye tracking module 602. Eye tracking module 602 tracks an eye position and eye movement of a user of VR headset 600. The eye tracking systems includes an image capturing element, such as a camera or other optical sensor, inside VR headset 600 that captures image information of a user's eyes. The eye tracking module 602 uses the captured information to determine interpupillary distance, interocular distance, a three-dimensional (3D) position of each eye relative to VR headset 600 (e.g., for distortion adjustment purposes), including a magnitude of torsion and rotation (i.e., roll, pitch, and yaw) and gaze directions for each eye. In some embodiments, the eye tracking system also includes one or more light sources. In one example, infrared light is emitted by the one or more light source (e.g., one or more infrared light emitting diodes) of the eye tacking system within VR headset 600 and reflected from each eye. The reflected light is received or detected by the camera and analyzed to extract eye rotation from changes in the infrared light reflected by each eye. Many methods for tracking the eyes of a user can be used by eye tracking module 602. Accordingly, eye tracking module 602 may track up to six degrees of freedom of each eye (i.e., 3D position, roll, pitch, and yaw) and at least a subset of the tracked quantities may be combined from two eyes of a user to estimate a gaze point (i.e., a 3D location or position in the virtual scene where the user is looking). For example, eye tracking module 602 integrates information from past measurements, measurements identifying a position of a user's head, and 3D information describing a scene presented by electronic display element 202. Thus, information for the position and orientation of the user's eyes is used to determine the gaze or vergence point in the virtual scene presented by VR headset 600 corresponding to where the user is looking... To determine the location or object within the determined portion of the virtual scene at which the user is looking, VR headset 900 tracks the position and location of the user's eyes. Thus, VR headset 900 determines 1006 an eye position for each eye of the user. For example, VR headset 900 tracks at least a subset of the 3D position, roll, pitch, and yaw of the eyes and uses these quantities to estimate a vergence point, such as a 3D gaze point for the user's eyes. Further, information from past eye positions, information describing a position of the user's head, and information describing a scene presented to the user may also be used to estimate the 3D gaze point of an eye in various embodiments. Referring to FIG. 8, a cross section of an embodiment similar to VR headset 900 is shown that includes camera 802 for tracking the position of each eye 804. In this example, camera 802 captures images of the user's eyes and an output for each eye 804 is determined 1006 by eye tracking module 602 based on the captured images...” paragraphs 0049/0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Miller, Hubel and Yehezkel with the teaching of Lanman because the teaching of Lanman would improve the system of Miller, Hubel and Yehezkel by providing an eye tracking module for tracking and providing an eye position and eye movement of a user of VR headset (Lanman paragraph 0049).

As to claim 9, Miller teaches the headgear operation system of claim 7, wherein the instruction causes the plurality of electronic displays to adjust display of the eyes by causing the eyes to appear to look in a direction, wink, or close (“...The method of any of the Examples above, further comprising:..with processing electronics in communication with the one or more cameras, determining a measure of change with time of the determined position of the center of perspective of said user's eye; and...with the processing electronics, if it is determined that the measure of change with time exceeds a first threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of rotation of said eye...The method of any of the Examples above, further comprising:..ith the processing electronics, if it is determined that the measure of change with time is below a second threshold, directing the render engine to render the virtual content with the render camera, wherein the render camera has an aperture at the determined position of the center of perspective of said eye, and wherein the first threshold is indicative of a higher level change with time in the determined position of the center of perspective of said user's eye than the second threshold...Eye tracking module 614 may receive images from eye tracking camera(s) 324 and may analyze the images to extract various pieces of information. As examples, the eye tracking module 614 may detect the user's eye poses, a three-dimensional position of the user's eye relative to the eye tracking camera 324 (and to the head-mounted unit 602), the direction one or both of the user's eyes 610 are focused on, the user's vergence depth (e.g., the depth from the user at which the user is focusing on), the positions of the user's pupils, the positions of the user's cornea and cornea sphere, the center of rotation of each of the user's eyes, and the center of perspective of each of the user's eyes. The eye tracking module 614 may extract such information using techniques described below in connection with FIGS. 7-11. As shown in FIG. 6, eye tracking module 614 may be a software module implemented using a CPU 612 in a head-mounted unit 602...Data from eye tracking module 614 may be provided to other components in the wearable system. As example, such data may be transmitted to components in a non-head-mounted unit 604 such as CPU 616 including software modules for a light-field render controller 618 and a registration observer 620...Render controller 618 may use information from eye tracking module 614 to adjust images displayed to the user by render engine 622 (e.g., a render engine that may be a software module in GPU 620 and that may provide images to display 220). As an example, the render controller 618 may adjust images displayed to the user based on the user's center of rotation or center of perspective. In particular, the render controller 618 may use information on the user's center of perspective to simulate a render camera (e.g., to simulate collecting images from the user's perspective) and may adjust images displayed to the user based on the simulated render camera...” paragraphs 0271-0274/0562-0564).  

As to claim 11, Miller teaches the headgear operation system of claim 7, comprising a camera (render camera) configured to capture an image, wherein the controller is communicatively coupled to the camera, and wherein the machine-readable instructions are configured to cause the processor to send a second instruction to the plurality of electronic displays to display one or more images based on image recognition information in the captured image (“...The display system of any of the Examples above, wherein said processing electronics is configured to use a render camera configured to render virtual images to be presented to said eye that are rendered as if captured by a camera having an aperture at said the center of rotation of said eye...The display system of any of the Examples above, wherein said processing electronics is configured to use a render camera at said center of rotation to render virtual images to be presented to said eye, said render camera modeled with an aperture at said center of rotation of said eye...A display system configured to project light to an eye of a user to display virtual image content in a vision field of said user, said eye having a cornea, an iris, a pupil, a lens, a retina, and an optical axis extending through said lens, pupil, and cornea, said display system comprising:..a frame configured to be supported on a head of the user;...a head-mounted display disposed on the frame, said display configured to project light into said user's eye to display virtual image content to the user's vision field at different amounts of at least one of divergence and collimation and thus the displayed virtual image content appears to originate from different depths at different periods of time;..one or more eye tracking cameras configured to image the user's eye; and... processing electronics in communication with the display and the one or more eye tracking cameras, the processing electronics configured to obtain a position estimate of a center of perspective of said eye based on images of said eye obtained with said one or more eye tracking cameras, said center of perspective being estimated to be proximal said pupil of said eye or between said cornea and said pupil of said eye,...wherein said processing electronics is configured to present said virtual image content to said user's eye that are rendered by a render camera located at said center of perspective...The display system of any of the Examples above, wherein said processing electronics is configured to present said virtual image content to said user's eye that are rendered as if captured by a camera having an aperture closer to said center of perspective than said retina...” paragraphs 0055-0057/0061-0063).  

As to claim 12, Miller teaches the headgear operation system of claim 11, wherein the machine-readable instructions are configured to cause the processor to apply an image recognition process to determine the image recognition information in the captured image (“...The display system of any of the Examples above, wherein said processing electronics is configured to use a render camera configured to render virtual images to be presented to said eye that are rendered as if captured by a camera having an aperture at said the center of rotation of said eye...The display system of any of the Examples above, wherein said processing electronics is configured to use a render camera at said center of rotation to render virtual images to be presented to said eye, said render camera modeled with an aperture at said center of rotation of said eye...A display system configured to project light to an eye of a user to display virtual image content in a vision field of said user, said eye having a cornea, an iris, a pupil, a lens, a retina, and an optical axis extending through said lens, pupil, and cornea, said display system comprising:..a frame configured to be supported on a head of the user;...a head-mounted display disposed on the frame, said display configured to project light into said user's eye to display virtual image content to the user's vision field at different amounts of at least one of divergence and collimation and thus the displayed virtual image content appears to originate from different depths at different periods of time;..one or more eye tracking cameras configured to image the user's eye; and... processing electronics in communication with the display and the one or more eye tracking cameras, the processing electronics configured to obtain a position estimate of a center of perspective of said eye based on images of said eye obtained with said one or more eye tracking cameras, said center of perspective being estimated to be proximal said pupil of said eye or between said cornea and said pupil of said eye,...wherein said processing electronics is configured to present said virtual image content to said user's eye that are rendered by a render camera located at said center of perspective...The display system of any of the Examples above, wherein said processing electronics is configured to present said virtual image content to said user's eye that are rendered as if captured by a camera having an aperture closer to said center of perspective than said retina...” paragraphs 0055-0057/0061-0063).  

As to claim 13, Miller teaches the headgear operation system of claim 7, comprising a microphone (a microphone) configured to capture sound or audio data, wherein the controller is communicatively coupled to the microphone, and wherein the machine-readable instructions are configured to cause the processor to send a second instruction to the plurality of electronic displays to display one or more images based on the captured sound or audio data (“...The wearable system 400 can include an audio sensor 232, e.g., a microphone, to capture ambient sound. As described above, in some embodiments, one or more other audio sensors can be positioned to provide stereo sound reception useful to the determination of location of a speech source. The audio sensor 232 can comprise a directional microphone, as another example, which can also provide such useful directional information as to where the audio source is located. The wearable system 400 can use information from both the outward-facing imaging system 464 and the audio sensor 230 in locating a source of speech, or to determine an active speaker at a particular moment in time, etc. For example, the wearable system 400 can use the voice recognition alone or in combination with a reflected image of the speaker (e.g., as seen in a mirror) to determine the identity of the speaker. As another example, the wearable system 400 can determine a position of the speaker in an environment based on sound acquired from directional microphones. The wearable system 400 can parse the sound coming from the speaker's position with speech recognition algorithms to determine the content of the speech and use voice recognition techniques to determine the identity (e.g., name or other demographic information) of the speaker....” paragraph 0551).  

As to claim 14, Miller teaches the headgear operation system of claim 7, comprising a light sensor configured to detect a presence of light, wherein the controller is communicatively coupled to the light sensor, and wherein the machine-readable instructions are configured to cause the processor to send a second instruction to the plurality of electronic displays to display one or more images based on the presence of the light (“...A display system configured to project light to an eye of a user to display virtual image content in a vision field of said user, said eye having a cornea, an iris, a pupil, a lens, a retina, and an optical axis extending through said lens, pupil, and cornea, said display system comprising:...a frame configured to be supported on a head of the user;...a head-mounted display disposed on the frame, said display configured to project light into said user's eye to display virtual image content to the user's vision field at different amounts of at least one of divergence and collimation and thus the displayed virtual image content appears to originate from different depths at different periods of time;...ne or more eye tracking cameras configured to image the user's eye; and...processing electronics in communication with the display and the one or more eye tracking cameras, the processing electronics configured to obtain a position estimate of a center of perspective of said eye based on images of said eye obtained with said one or more eye tracking cameras, said center of perspective being estimated to be proximal said pupil of said eye or between said cornea and said pupil of said eye,...wherein said processing electronics is configured to present said virtual image content to said user's eye that are rendered by a render camera located at said center of perspective...The display system of any of the Examples above, wherein at least a portion of said display is transparent and disposed at a location in front of the user's eye when the user wears said head-mounted display such that said transparent portion transmits light from a portion of the environment in front of the user and said head-mounted display to the user's eye to provide a view of said portion of the environment in front of the user and said head-mounted display...The display system of any of the Examples above, further comprising one or more light sources disposed on said frame with respect to said user's eye to illuminate said user's eye, said one or more eye tracking cameras capturing images of said eye using said light from said one or more light sources...” paragraphs 0057-0061/0084/0085).  

As to claim 21, Lanman teaches the headgear operation system of claim 7, wherein the orientation comprises a roll, pitch, yaw, or any combination thereof of the headgear, and wherein the instruction causes the plurality of electronic displays to cause the eyes to look in the direction, wink, open, or close based on the roll, pitch, yaw, or any combination thereof of the headgear (“...FIG. 6 shows diagram of virtual reality headset 600 that includes eye tracking module 602, in accordance with at least one embodiment. In this example, VR headset 600 is similar to a VR headset 200 including an eye tracking module 602. Accordingly, in this embodiment, the vergence depth is determined based on where in the virtual scene a user is looking as determined by an eye tracking system controlled by the eye tracking module 602. Eye tracking module 602 tracks an eye position and eye movement of a user of VR headset 600. The eye tracking systems includes an image capturing element, such as a camera or other optical sensor, inside VR headset 600 that captures image information of a user's eyes. The eye tracking module 602 uses the captured information to determine interpupillary distance, interocular distance, a three-dimensional (3D) position of each eye relative to VR headset 600 (e.g., for distortion adjustment purposes), including a magnitude of torsion and rotation (i.e., roll, pitch, and yaw) and gaze directions for each eye. In some embodiments, the eye tracking system also includes one or more light sources. In one example, infrared light is emitted by the one or more light source (e.g., one or more infrared light emitting diodes) of the eye tacking system within VR headset 600 and reflected from each eye. The reflected light is received or detected by the camera and analyzed to extract eye rotation from changes in the infrared light reflected by each eye. Many methods for tracking the eyes of a user can be used by eye tracking module 602. Accordingly, eye tracking module 602 may track up to six degrees of freedom of each eye (i.e., 3D position, roll, pitch, and yaw) and at least a subset of the tracked quantities may be combined from two eyes of a user to estimate a gaze point (i.e., a 3D location or position in the virtual scene where the user is looking). For example, eye tracking module 602 integrates information from past measurements, measurements identifying a position of a user's head, and 3D information describing a scene presented by electronic display element 202. Thus, information for the position and orientation of the user's eyes is used to determine the gaze or vergence point in the virtual scene presented by VR headset 600 corresponding to where the user is looking... To determine the location or object within the determined portion of the virtual scene at which the user is looking, VR headset 900 tracks the position and location of the user's eyes. Thus, VR headset 900 determines 1006 an eye position for each eye of the user. For example, VR headset 900 tracks at least a subset of the 3D position, roll, pitch, and yaw of the eyes and uses these quantities to estimate a vergence point, such as a 3D gaze point for the user's eyes. Further, information from past eye positions, information describing a position of the user's head, and information describing a scene presented to the user may also be used to estimate the 3D gaze point of an eye in various embodiments. Referring to FIG. 8, a cross section of an embodiment similar to VR headset 900 is shown that includes camera 802 for tracking the position of each eye 804. In this example, camera 802 captures images of the user's eyes and an output for each eye 804 is determined 1006 by eye tracking module 602 based on the captured images...” paragraphs 0049/0059). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Miller, Hubel and Yehezkel with the teaching of Lanman because the teaching of Lanman would improve the system of Miller, Hubel and Yehezkel by providing an eye tracking module for tracking and providing an eye position and eye movement of a user of VR headset (Lanman paragraph 0049).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0243448 A1 to Miller et al. in view of U.S. Pub. No. 2019/0163271 A1 to Heubel and further in view of U.S. Pub. No. 2019/0278090 A1 to Yehezkel et al. and further in view of U.S. Pub. No. 2017/0262054 A1 to Lanman et al. as applied to claim 7 above, and further in view of U.S. Pub. No. 2019/0044549 A1 to Pillai et al.

As to claim 8, Miller as modified by Heubel, Yehezkel and Lanman teaches the headgear operation system of claim 7, however it is silent with reference to wherein the headgear comprises glasses or goggles.  
Pillai teaches wherein the headgear comprises glasses or goggles (Goggles 102) (“...FIG. 1A illustrates a known head-mounted virtual reality headset 100 in which the examples disclosed herein may be implemented. The headset 100, which is worn by a user 101, includes goggles (e.g., portable screen goggles, display goggles) 102 with a headband 104 to hold the headset 100 in place relative to a head of the user 101. According to the illustrated example, the headset 100 may be translated (e.g., when the user 101 moves) and/or rotated in at least three rotational axes, which are depicted as axes 120, 122 and 124 corresponding to a pitch, a roll and a yaw, respectively, of the headset 100...In operation, the user 101 is provided with images displayed on screens of the goggles 102, thereby providing an effect of a stereoscopic image to the user 101. In this example, the goggles 102 include two displays corresponding to respective eyes of the user 101. According to the illustrated example, movement of the headset 100 caused by movement of the user 101 is monitored to control and/or direct images (e.g., rendered images) or video provided to the user 101 via the goggles 102...In operation, the first RFEM 142 communicates, transfers and/or exchanges data (e.g., display/rendering data for goggles of the headset 140) with the transceiver 134 when the first transmission zone 146a is oriented towards and positioned within a communication range and/or communication viewing angle (e.g., a communication view port) of the transceiver 134. In other words, data transmission between the headset 140 and the transceiver 134 is dependent on an orientation and/or position of the headset 140. Accordingly, the second RFEM 144 transfers and/or exchanges data with the transceiver 134 when the second transmission zone 146b is within the communication range and/or communication viewing angle of the second RFEM 144. While the example virtual reality system 130 can transition communication with the transceiver 134 between the first RFEM 142 and the second RFEM 144, the virtual reality system 130 includes communication gaps when motion and/or rotation of the user causes a transition between the first and second transmission zones 146a, 146b...” paragraphs 0022/0023/0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Miller, Heubel, Yehezkel and Lanman with the teaching of Pillai because the teaching of Pillai would improve the system of Miller, Hubel, Yehezkel and Lanman by providing a screen displays to each eye of a user to convey the illusion of movement or presence in a displayed environment.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0243448 A1 to Miller et al. in view of U.S. Pub. No. 2019/0163271 A1 to Heubel and further in view of U.S. Pub. No. 2019/0278090 A1 to Yehezkel et al. and further in view of U.S. Pub. No. 2017/0262054 A1 to Lanman et al. as applied to claim 7 above, and further in view of U.S. Pub. No. 2019/0302460 A1 to Kaul et al.

As to claim 10, Miller as modified by Heubel, Yehezkel and Lanman teaches the headgear operation system of claim 7, however it is silent with reference to a location sensor configured to determine a location of the headgear, wherein the controller is communicatively coupled to the location sensor, and wherein the machine-readable instructions are configured to cause the processor to send a second instruction to the plurality of electronic displays to display one or more images based on the location of the headgear.
Kaul teaches a location sensor configured to determine a location of the headgear, wherein the controller is communicatively coupled to the location sensor, and wherein the machine-readable instructions are configured to cause the processor to send a second instruction to the plurality of electronic displays to display one or more images based on the location of the headgear (“...In some embodiments, the system may use its one or more computer processors and the direction or orientation sensors (e.g. patient location sensors) to further control what is displayed on the augmented reality headset (120). For example, the system can be configured so as to suppress display of at least some or all of the patient's medical history data and/or real-time biomedical sensor data when the viewing direction of the augmented reality headset (120) is not oriented (121) towards the position of the patient (100)... In still other embodiments, when the medical history data may include either medical images of the patient, the system's at least one computer processor can be further configured to use the augmented reality headset (120), and at least one patient location sensor to automatically scale and transform these medical images so as to create an overlay, such as a semi-transparent overlay of least some of the medical images either over a corresponding portion of the patient's anatomy, or alternatively floating in space away from the patient, as desired. This in effect can give the user a form of "X-ray vision" (or sonogram vision, or MRI vision, etc)...” paragraph 0073/0084).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Miller, Heubel, Yehezkel and Lanman with the teaching of Kaul because the teaching of Kaul would improve the system of Miller, Heubel, Yehezkel and Lanman by providing a technique for determining when to display of at least some or all of the patient's medical history data (Kaul paragraph 0073).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0243448 A1 to Miller et al. in view of U.S. Pub. No. 2019/0163271 A1 to Heubel and further in view of U.S. Pub. No. 2019/0278090 A1 to Yehezkel et al. and further in view of U.S. Pub. No. 2017/0262054 A1 to Lanman et al. as applied to claim 14 above, and further in view of U.S. Pub. No. 2013/0278631 A1 to Border et al.

As to claim 15, Miller as modified by Heubel, Yehezkel and Lanman teaches the headgear operation system of claim 14, however it is silent with reference to wherein the light sensor is configured to detect a brightness level of the light, and wherein the machine-readable instructions are configured to cause the processor to send the second instruction to the plurality of electronic displays to display one or more images in response to determining that the brightness level of the light is above a threshold brightness level.  
Border teaches wherein the light sensor is configured to detect a brightness level of the light, and wherein the machine-readable instructions are configured to cause the processor to send the second instruction to the plurality of electronic displays to display one or more images in response to determining that the brightness level of the light is above a threshold brightness level (“...In embodiments, the eyepiece may provide image processing with respect to reducing the effects of motion or the environment on the quality of a video experience by the wearer or as stored when capturing video, such as for the compensation for gentle movements, bouncing, rapid motion; adjustment of background lighting and/or sound environment, such as by adjusting the color mixture, brightness; and the like. Selection of processing may be a function of sensed inputs, environmental conditions, video content, and the like. For instance, a high quality image may be preferred in some instances, such that under certain circumstances a reduction in quality is not acceptable, and so video may be paused under those circumstances. In another instance, video and/or audio compression may be applied where it is determined that circumstances preclude the capture of an acceptable level of quality, but where some continuity of capture is still desired. Processing may also be applied differently to each eye of the eyepiece, such as with respect to a wearer's dominant eye, to varying environmental conditions experienced in one eye verses the other, and the like. Processing may compensate for a bright environment, where an embedded sensor is used to check ambient light levels for possible adjustments to the display of content, such as to determine what color channel compression and/or manipulation to perform based on the environment, modifying a color curve/palette to be more or less visible relative to the ambient environment, to vary color depth, color curve, vary how the color is compressed, and the like...FIG. 158 shows a flowchart of a method of the disclosure. In Step 15802, the user moves from a bright environment to a dark environment. The camera 15604 (or another photoactive detector in the electronics 15608), detects the change in lighting conditions in the environment to dark conditions in Step 15804. In Step 15808, the capture conditions used by the camera 15604 or 15610 are adjusted by an auto-exposure system to enable image capture, and specifically video image capture, in the dark environment. In Step 15810, images of the environment are captured by the camera 15604 or 15610 and displayed on the see-through displays 15602 at a first brightness level, wherein the first brightness level of the displayed images is similar to the brightness perceived by the user in a see-through view of the environment immediately prior to the environment changing from bright to dark lighting conditions. Then in Step 15812, the brightness of the displayed images of the environment is decreased over time so that the user's eyes can dark adapt while viewing images of the environment. The decrease in brightness can be linear over the time period or nonlinear as shown in FIG. 157. The period of time over which the brightness of the images is decreased can correspond to the change in lighting conditions in the environment. Depending on how dark the environment is, in Step 15812, the brightness of the displayed images can be decreased to zero or maintained at a predetermined level to provide a version of night vision...” paragraphs 0462/1239/1242).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Miller, Heubel, Yehezkel and Lanman with the teaching of Border because the teaching of Border would improve the system of Miller, Heubel, Yehezkel and Lanman by providing a technique for managing and displaying information to the best look and feel of the user.

Allowable Subject Matter
Claims 16, 19, and 20 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 21 and 22 have been considered but are moot because the new ground of rejection does relies on additional references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the additional references this rejection is necessary, however, the Examiner available to discuss to consider ways to advance prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/         Primary Examiner, Art Unit 2194